IN THE SUPREME COURT FOR THE TERRITORY OF MICHIGAN OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED AND SEVEN.
Michigan Territory—to wit—
Barnabé Campeau by Sol. Sibley his Attorney, complains of Joseph Campeau in custody of the Marshal &c of a plea of Covenant Broken for this, That whereas by certain articles of agreement in writing made at Detroit, in the County of Wayne and Indiana Territory, Towit in the District of Detroit & Territory of Michigan, upon the Eighth day of September in the year of our Lord One Thousand Eight hundred and three Between the said Barnabé Campeau, by the name of Barnabé Campeau living at Detroit of the one part and Joseph Campeau, by the name of Jos. Campeau of the other part, One part of which said Articles of agreement, sealed with the seal of the said Joseph being dated the same day and year above mentioned the said Barnabé Campeau brings here into Court. By which said Articles of Agreement the said Barnabé Campeau on his part did covenant engage and *117agree to enter into the service of the said Joseph in the Capacity of a Clerk and therein in this capacity of a Clerk faithfully to serve the said Joseph in and about his said Business within the limits of Detroit, for and during the space of Two years, the said term of service to be computed from the Eighth day of September one thousand Eight hundred and three and to end on the Eighth day of September One Thousand Eight hundred and five and during said term to do and perform such things as should be legally required of him by the said Joseph or his representatives, to employ his time faithfully, to watch over all things intrusted to his care by sd Joseph, and keep the duty of the said Joseph, and not absent himself from his said duty without permission of the said Joseph, That he should render true and faithful accounts of all expenses when called on, and in all respects should behave and conduct himself as a good & faithful Clerk ought to do for the interest and advantage of him the said Joseph, under the penalty of five hundred and Eighty pounds New York Currency, of the value of Fourteen hundred and fifty dollars, lawful money of the United States and the said Joseph Campeau on his part in consideration of such Covenants so made and entered into by the said Barnabé as above and in consideration of the good and faithful services of the said Barnabé to be rendered the said Joseph as aforesaid, did covenant promise and oblige himself to pay to him the said Barnabé Cam-peau at the end and expiration of said Term, at the end of the said two years Towit on the said Eighth day of September one thousand Eight hundred and five aforesd the sum of Five hundred and Eighty pounds New York Currency aforesd of the value of Fourteen hundred and fifty dollars lawful money of the United States aforesd which said sum of Five hundred and Eighty pounds currency aforesd of the value aforesaid to be in full as well for such wages & salary, as for the interest of the am1 of certain money which the said Joseph then owed the said Barnabé, & which it was agreed should not be paid until after the expiration of the said Term of Two years with the exception of One hundred pounds New York Currency, which the sd Joseph covenant & agree to pay sd Barnabé upon request—and the said Joseph on his part did further covenant & agree to pay & deliver to the sd Barnabé a suit of clothes Each year, to consist of a Coat waistcoat & pair of Breeches of superfine Cloth, and further to furnish feed for a horse for said Barnabé for Two winters, which said Horse should perform all the work of said House during said Two years.
Which said agreement being so made and entered into by the said Barnabé and the said Joseph as above set forth and in conformity with the covenants and agreements to be kept done and performed on the part of the said Barnabé, he the said Barnabé avers that he the said Barnabé, afterward, towit on the same Eighth day of September One Thousand Eight hundred & three aforesd at Detroit in the County of Wayne, towit *118within the District of Detroit and Territory aforesd did enter into and upon the service and employment of the said Joseph in the capacity of a Clerk as aforesaid, and in the service and employment of the said Joseph at Detroit aforesaid, he the said Barnabé, thence forth and for the term and space of Two years thence next ensuing, did continue to work labour and serve the said Joseph, in and about his said Business and affairs in the capacity of clerk as aforesd and there in during the whole of said Term did, honestly & faithfully conduct and demean himself in such employment according to the true intent and meaning of said Agreement and every part thereof. And the said Barnabé Campeau in fact saith that the said Joseph Campeau, wholly unmindful of the covenant on his part to be kept and performed to and with the said Barnabé as aforesaid, hath not paid to the said Barnabé said sum of Five hundred and Eighty pounds New York Currency of the value of Fourteen hundred and fifty dollars lawful money of the United States aforesaid nor any part thereof according to his said covenant and promise, although he was requested by the said Barnabé to pay the same, towit on the said Eighth day of September One Thousand Eight hundred & five aforesd at Detroit aforesd and often afterwards, towit at Detroit aforesd, which he ought to have done according to the form and effect of his said covenant in this behalf made.
And the said Barnabé further saith, that the said Joseph did not pay and deliver to the said Barnabé, one suit of Clothes each year altho requested so to do, which he ought to have done according to the form and effect of his said Covenant in this behalf made. And this the said Barnabé Campeau saith that the said Joseph although often requested, hath not kept his said Covenant with the said Barnabé, But hath Broken the same, and hath hitherto denied and still doth deny to keep the same with him, whereby he saith that he is prejudiced & hath sustained damages to the value of Two thousand dollars and therefore he brings suit &c
Sol Sibley Atty
Pledges Jn° Doe & Rich Roe
Michigan Territory—towit—
Barnabé Campeau puts in his place Sol. Sibley his Atty ag( Joseph Cam-peau to prosecute in a plea of Cov* Broken &c

[In the handwriting of Solomon Sibley]